Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Thomas Dean Richardson, Jr., Appellant                 Appeal from the 71st District Court of
                                                        Harrison County, Texas (Tr. Ct. No. 13-
 No. 06-15-00025-CR         v.                          0182X). Memorandum Opinion delivered
                                                        by Justice Moseley, Chief Justice Morriss
 The State of Texas, Appellee                           and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no reversible error in the judgment of
the court below. We modify the trial court’s judgment by deleting the assessment of $3,085.00
for attorney fees from the judgment. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Thomas Dean Richardson, Jr., has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JUNE 17, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk